Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol Dalenko appeals the district court’s order denying her motion to reopen and to amend her complaint and the order denying her motions for findings and to amend and to vacate. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dalenko v. News & Observer Publ’g Co., No. 5:10-cv-00184-H (E.D.N.C. June 13, 2012; Jan. 15, 2013). We grant the motion to replace the informal reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.